Citation Nr: 0721087	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent from March 17, 
2004, to March 7, 2006, and from April 1, 2006, onward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to March 
1971 and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned a 
30 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claim.

In a statement received in June 2007, the veteran indicated 
that he wished to have a hearing before a member of the 
Board.  As such, this claim is remanded to schedule the 
veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the 
veteran for 
a hearing before a member of the Board at the RO.  After 
the hearing has been held, the case should be returned 
directly to the Board for further consideration.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



